Citation Nr: 1732398	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee injury residuals with chondromalacia patella. 

2.  Entitlement to a rating in excess of 10 percent for right knee injury residuals with chondromalacia patella.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1983 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In November 2014, the Board remanded the case for additional development.  In that decision, the Board also inferred the claim of entitlement to a TDIU as part of the instant increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded the claim for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Increased Rating Claims for Knee Disabilities 

The duty to assist requires VA to make reasonable efforts to assist the Veteran in obtaining medical records that are relevant to his claims.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  

In March 2009, the Veteran submitted an Authorization and Consent to Release Information to VA (VA Form 21-4142) in which he identified January 2001 to March 2009 private treatment records pertaining to his "knee injury" from "Arnett Clinic."  The claims file does not contain any response from the clinic.  Further, a June 2009 VA treatment note reflects the Veteran's report that he received treatment for his knee disabilities "in the private sector by Dr. Conrath most recently in July of 2008."  A July 2008 private treatment record also mentions "Dr. Gregory Konrath" pertinent to knee treatment, although it does not appear that the RO has attempted to contact the private physician to obtain any outstanding treatment records.  As these identified private treatment records have not yet been associated with the claims file, and given the likely relevance of these records, the AOJ should undertake all efforts to obtain these records.  If any portion of the identified treatment records has been destroyed or is otherwise unavailable, the RO should issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

TDIU

With respect to the claim for a TDIU, the Board notes that the Veteran has contended that he was unable to work due to his service-connected knee disabilities. The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for a TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claim being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

While on remand, the Veteran should be given an opportunity to identify any other outstanding private or VA treatment records relevant to his claims.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to specifically include private treatment records from "Arnett Clinic" dating from January 2001 to March 2009; and from Dr. Gregory Konrath/Conrath.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


